DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10 November 2020. As directed by the amendment: claim 1 has been amended and claim 3 has been canceled. Thus claims 1-2 and 4-15 are presently pending in this application. Applicant’s amendments to the Claims have overcome the objection previously set forth in the Non-Final Office Action mailed 10 July 2020.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth. Claim 4 and its dependents are dependent on 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2004/0215139 A1).
	Regarding claim 1, Cohen discloses a steerable intravascular catheter (Fig 1), comprising: a) a handle assembly (14 Fig 1) having opposed proximal (44 Fig 3) and distal (Fig 1) end portions and defining a longitudinal axis therebetween (the long axis of the handle 14 Fig 1); 	b) an elongated sheath (12 Fig 1) extending from the distal end portion of the handle assembly and having opposed proximal (22 Fig 1) and distal ([0051] “distal section 18”) end portions, the elongated sheath including a tubular body wall forming a central lumen (34 Fig 2) for accommodating the introduction of a device and a fluid lumen (left lumen 36 Fig 2) radially outward from and parallel to the central lumen (Fig 2), wherein the (right lumen 36 Fig 2 [0034] [0053]) radially outward from and parallel to the central lumen and diametrically opposed to the fluid lumen across the central lumen (Fig 2), wherein the distal end portion of the elongated sheath is deflectable relative to the proximal end portion of the elongated sheath [0056]; 	c) a rotatable actuation assembly ([0055] “hub or handle 14 has a distal section 64 that may function to rotate longitudinally extending member 12 and/or engage steering or pull wire(s) or cord(s) 42 to "steer" distal section 18.”) operatively associated with the handle assembly [0055] for controlling deflection of the distal end portion of the elongated sheath; and d) an inflatable occlusion balloon (26 Fig 1) positioned on an outer surface of the distal end portion of the elongated sheath (Fig 1), wherein the fluid lumen of the elongated sheath is in fluid communication with an interior of the balloon (left lumen 36 Fig 2 [0053] “One of ancillary lumens 36 is an inflation lumen for, and in fluid communication with, balloon 28”).
Regarding claim 2, Cohen discloses a steerable intravascular catheter as recited in claim 1, further comprising an inflation port (52, 58 Fig 3) positioned on the handle assembly (14 Fig 3) in fluid communication with the fluid lumen ([0054] “access 52 in fluid communication with an inflation lumen 36”) allowing the inflatable occlusion balloon to be inflated and deflated.
Regarding claim 4, Cohen discloses a steerable intravascular catheter as recited in claim 1 [[3]], further comprising an elongated pull-wire extending through the pull-wire lumen (38 Fig 2 [0034] “The steering or pull wire(s) or cord(s) preferably extends through a lumen, optionally the same lumen through which each wire for an electrode extends.") of the elongated sheath and terminating within the distal end portion of the elongated sheath ([0034] “a steering or pull wire(s) or cord(s) extends from a position at or adjacent to the distal end of the catheter proximally to a steerable hub or handle”).
	Regarding claim 5, Cohen discloses a steerable intravascular catheter as recited in claim 4, wherein the elongated pull-wire has a proximal end operatively connected to the handle assembly [0055] and a distal end anchored to the distal end portion of the elongated sheath [0034]. 
	Regarding Claim 11, Cohen discloses a steerable intravascular catheter as recited in claim 1, wherein the elongated sheath defines a circumference (Fig 2) and a predetermined usable length (UL) extending from the proximal end portion of the elongated sheath substantially to the distal end portion of the elongated sheath (22 Fig 3), wherein the predetermined UL ranges from 30 cm to 120 cm ([0057] “80-140cm” Fig 1).
	Regarding Claim 14, Cohen discloses a steerable intravascular catheter as recited in claim 1, wherein the handle assembly includes a flush port (50 Fig 3) in fluid communication with the central lumen to flush the central lumen ([0054] the access to the central lumen is fully capable of being used for a flush fluid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0215139 A1) in view of Benscoter et al. (US 2014/0194814 A1).
Regarding Claim 6 Cohen discloses a steerable intravascular catheter as recited in claim 4. However, fails to disclose further comprising a pull-wire 10anchor ring mechanically coupling a distal end of the elongated pull-wire to the distal end portion of the elongated sheath.
Benscoter et al. teaches a pull-wire anchor ring (38 Fig. 1 [0025]) mechanically coupling ([0026], 'coupled to') a distal end (18 Fig. 1) of the elongated pull-wire (Fig 1) to the distal end portion of the elongated sheath (22 Fig 1). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cohen with the teaching of Benscoter et al. for the purpose of providing a simple structure for attaching the pull wire to the distal end of the catheter. The motivation for doing so would have been to provide a steering assembly that can withstand greater pull forces while maintaining design integrity (Abstract).
Claims 7-9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0215139 A1) in view of Osypka et al. (US 2015/0335861 A1).
Regarding Claim 7, Cohen discloses a steerable intravascular catheter as recited in claim 4. Cohen discloses wherein the rotatable actuation assembly includes a control knob operatively connected to a proximal end of the 15elongated pull-wire [0034], wherein actuation of the control knob pulls or releases the elongated pull-wire ([0034] “tightening and loosening said deflection”) and causes the distal end portion of the elongated sheath to deflect away from the longitudinal axis or back toward the longitudinal axis ([0034], [0052]  Fig 1). However, is silent to wherein the control knob is rotatable and 15wherein rotation of the rotatable control knob pulls or releases the elongated pull-wire.
([0032], 'drive mechanism ... 50') includes a rotatable control knob ([0039], 'knob 38'), wherein rotation ([0039], 'angularly rotated in a clockwise direction') of the rotatable control knob (knob 38) pulls ([0039], 'will be drawn in a proximal direction (rearwardly)') or releases the elongated pull-wire (pull wire 20) and causes the distal end portion ([0031]. 'distal end portion 18') of the elongated sheath ([0027], 'sheath 12') to deflect away ([0039], 'angular deflection ... in a first direction') from the longitudinal axis (see Fig. 1, line 5-5) or back toward the longitudinal axis (Fig. 1, line 5-5). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Cohen to include the limitations as taught by Osypka et al. to provide sufficient structure to actuate the knob pull wire assembly of Cohen.  
Regarding Claim 8, modified Cohen teaches a steerable intravascular catheter as recited in claim 7. Osypka et al. further discloses wherein the handle assembly (Fig. 2; [0030], 'handle assembly 24') includes a drive mechanism ([0032], 'internal drive mechanism designated generally by reference numeral 50') for actuating ([0032]. 'for actuating') the elongated pull-wire (20 Fig 2) in response to bi-directional angular rotation of the rotatable control knob ([0032], 'in response to the bi-directional angular rotation of the control knob 38').
Regarding Claim 9, modified Cohen teaches a steerable intravascular catheter as recited in claim 7. Osypka et al. further discloses wherein bi-directional angular rotation of the rotatable control knob ([0031]. 'bi-directional angular rotation of the control knob 38') about the longitudinal axis (see Fig. 1, line 5-5) of the handle assembly ([0031), 'about the longitudinal axis of the handle assembly 24 (i.e., clockwise and counter-clockwise rotation)') effectuates reciprocal axial movement of the elongated pull-wire ([0031], 'effectuates corresponding reciprocal axial movement of the two pull wires 20 and 22 in opposed axial directions') and corresponding angular deflection ([0031], 'causes the corresponding bi-directional angular deflection') of the distal end portion ([0031], 'of the distal end portion 18') of the elongated sheath ([0031]. 'sheath 12').
Regarding Claim 12, Cohen discloses a steerable intravascular catheter as recited in claim 1. However is silent to wherein the handle assembly includes a hemostatic valve operatively connected to the central lumen designed to minimize blood loss and prevent air embolisms.
Osypka et al. teaches wherein the handle assembly includes a hemostatic valve (28 Fig 2) operatively connected to the central lumen ([0030] 16 Fig 5) designed to minimize blood loss and prevent air embolisms. It would have been obvious to one of ordinary skill at the time of effective filing for the handle assembly of Cohen to include the limitations as taught by Osypka et al. to “minimize blood loss and prevent air embolism” through the central lumen [0030]. The motivation would be to improve safety of the catheter. Additionally another embodiment of Cohen teaches a hemostatic valve designed to minimize blood loss and prevent air embolisms “to prevent blood backbleeding” [0133].
Regarding Claim 13, Cohen discloses a steerable intravascular catheter as recited in claim 1, wherein the handle assembly (14 Fig 3) 20includes a access (50 Fig 3) on a proximal end of the central lumen ([0054]). However, is silent to wherein the access is of a luer type locking connection.
Osypka et al. teaches wherein the access is a luer type locking connection (32 Fig 2, [0030]). It would have been obvious to one of ordinary skill at the time of effective filing for the access of Cohen to be a luer type locking connection as taught by Osypka et al. to provide a standardized connector that is compatible with other standard devices.
Regarding Claim 15, Cohen discloses a steerable intravascular catheter as recited in claim 1. However, fails to disclose wherein the proximal end portion of the elongated sheath extends entirely through the handle assembly and terminates at a sealed access port communicating with the central lumen defined by the tubular body wall.
Osypka et al. teaches wherein the proximal end portion of the elongated sheath ([0030], 'the proximal end portion 25 of sheath 12') extends entirely through the handle assembly ([0030], 'extends entirely through the handle assembly 24') and terminates at a sealed access port ([0030]. 'terminates at a sealed access port 26') communicating with the central lumen ([0030], 'communicates with the central lumen 16') defined by the tubular body wall ([0030], 'defined by the tubular body wall 14'). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Cohen to include the limitations as taught by Osypka et al. “to minimize blood loss and prevent air embolisms” [0030].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0215139 A1) in view of Osypka et al. (US 2010/0106141 A1), hereinafter Osypka ‘141.
Regarding Claim 10, Cohen discloses a steerable intravascular catheter as recited in claim 1. However fails to disclose wherein the distal end portion of the elongated sheath is made from a softer material than the proximal end portion of the elongated sheath to accommodate deflection.
Osypka ‘141 teaches a distal end portion ([0045), 'distal portion 140') of an elongated sheath ([0045), 'shaft 130') being made from a softer material ([0045), 'a flexible, relatively soft and compliant material') than the proximal end portion of the elongated sheath ([0042), 'a portion 141 of the shaft 130 proximal the distal portion 140 thereof, is preferably formed of a relatively stiff biocompatible material') to accommodate deflection ([0045), 'to allow the distal portion 140 to bend in response to control inputs'). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cohen with the teaching of Osypka ‘141 for the purpose of enabling the catheter tip to bend more easily and to a greater degree when navigating the arterial system. Motivation for doing so would have been to extend the life of the device and to improve patient safety by reducing the amount of injury caused to the patient during the surgical procedure.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783